MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order de*384nying petitioners’ motion to reconsider or to reopen proceedings.
The BIA did not abuse its discretion in denying petitioners’ motion to reconsider or to reopen proceedings. The motion to reconsider was numerically barred. See 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). The motion to reopen was untimely and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.